DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 6/24/2022 amendment.
Claims 17-20 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7-9, 11, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo (US 2018/0187984), and further in view of Simpelaar (US 2,959,400).
Regarding claim 1, Manzo (Figure 8, see also Paragraphs 11-18: The Figures depict variations of a “MB” core) discloses a heat exchanger (728) comprising:
A first layer (710a) comprising a first width extending in a first direction and a first length extending in a second direction (Annotated Figures 7-8, see also Annotated Figure 1 and Figure 2 for illustrative purposes), and a first plurality of passages (Paragraphs 7, 9, 33, and 41: The layers comprise passages that are either fluidically connected or fluidically independent),
A second layer (712a) comprising a second length extending in the first direction and a second width extending in the second direction (Annotated Figures 7-8, see also Annotated Figure 1 and Figure 2 for illustrative purposes), and a second plurality of passages (Paragraphs 7, 9, 33, and 41: The layers comprise passages that are either fluidically connected or fluidically independent), and
A third layer (710b) comprising a third width extending in the first direction and a third length extending in the second direction (Annotated Figures 7-8, see also Annotated Figure 1 and Figure 2 for illustrative purposes), and a third plurality of passages (Paragraphs 7, 9, 33, and 41: The layers comprise passages that are either fluidically connected or fluidically independent),
Where the second layer is between the first layer and the third layer (Annotated Figures 7-8, see also Annotated Figure 1 and Figure 2 for illustrative purposes),
Where the first length of the first layer and the third length of the third layer both extend further in the second direction than the second width of the second layer (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes: There is an offset in length/width of the first/third layers with respect to the second layer),
Where the second plurality of passages are fluidically isolated from the first plurality of passages and the third plurality of passages (Paragraphs 7, 9, 33, and 41: The respective layers comprise passages that are either fluidically connected or fluidically independent), and
While Manzo further discloses that the first layer and the third layer each comprises (i.e. defines) an overhang (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes: The offset of the length/width of the first/third layers defines overhanging portions of the first/third layers), Manzo does not explicitly teach or disclose that the overhang of the first layer and third layers each comprise at least one of the respective plurality of passages.
Simpelaar teaches a heat exchanger, comprising: a first layer defining at least one first passage (Annotated Figure 2, see also Figure 1 and Col. 2, line 59 to Col. 3, line 2), a second layer defining at least one second passage (Annotated Figure 2, see also Figure 1 and Col. 2, line 59 to Col. 3, line 2), and a third layer defining at least one third passage (Annotated Figure 2, see also Figure 1 and Col. 2, line 59 to Col. 3, line 2), where the first layer and the third layer each comprises (i.e. defines) an overhang (Annotated Figure 2), where the overhang of the first layer comprises at least one of the first plurality of passages (Annotated Figure 2), and where the overhang of the third layer comprises at least one of the third plurality of passages (Annotated Figure 2).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and third overhangs as disclosed by Manzo to comprise at least one flow passage as taught by Simpelaar to improve heat exchanger heat transfer efficiency by increasing a volume of the heat exchanger utilized to exchange heat between first and second fluids.

    PNG
    media_image1.png
    378
    452
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    273
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    381
    508
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    239
    563
    media_image4.png
    Greyscale

Regarding claim 4, Manzo discloses a heat exchanger as discussed above, where the overhang of the first layer further comprises a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (Annotated Figures 7-8: The first layer has sinusoidal shape in X, Y, and Z directions, see also Annotated Figure 1 and Figure 2 for illustrative purposes).
Regarding claim 5, Manzo discloses a heat exchanger as discussed above, where the overhang of the third layer further comprises a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (Annotated Figures 7-8: The first layer has sinusoidal shape in X, Y, and Z directions, see also Annotated Figure 1 and Figure 2 for illustrative purposes).
Regarding claim 7, Manzo discloses a heat exchanger as discussed above, where the overhang of the first layer and the overhang of the third layer each comprises: a base end even with an edge of the second layer (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes: The first and second layers are continuous with each other) and a distal end (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes) opposite the base end, where the overhang tapers from the base end to the distal end (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes: Each overhang defines an arc shape that tapers from the base to the distal end).
Regarding claim 8, Manzo discloses a heat exchanger as discussed above, further comprising: a first surface extending from the base end to the distal end (Annotated Figure 8) and a second surface extending from the base end to the distal end (Annotated Figure 8), where the first surface and the second surface meet at the distal end (Annotated Figure 8), and where the first surface and the second surface are each corrugated (Annotated Figure 8: The overhang on which the first and second surfaces or located has sinusoidal shape).
Regarding claim 9, Manzo discloses a heat exchanger as discussed above, further comprising: at least one trough on the first surface (Annotated Figure 8: The overhang on which the first surface is located has sinusoidal shape such that the first surface defines at least one first trough) and at least one trough on the second surface (Annotated Figure 8: The overhang on which the second surface is located has sinusoidal shape such that the second surface defines at least one second trough), where each of the at least one troughs extends from the distal end to the base end (Annotated Figure 8), and where one of the at least one troughs is aligned with a passageway of the second layer (Annotated Figure 8).
Regarding claim 11, Manzo discloses a heat exchanger as discussed above, where the first layer, the second layer, and the third layer are constructed by additive manufacturing so that the heat exchanger is one continuous and monolithic component (Paragraph 7).  Note: The claimed phrase “constructed by additive manufacturing” is being treated as a product by process limitation; that is, that the heat exchanger comprises a continuous and monolithic component.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113).
Regarding claim 12, Manzo (Figure 8, see also Paragraphs 11-18: The Figures depict variations of a “MB” core) discloses a heat exchanger (728) comprising:
A first layer (710a) comprising a first width extending in a sinusoidal shape in a first direction and a first length extending in a sinusoidal shape in a second direction (Annotated Figures 7-8: The first layer has sinusoidal shape in X, Y, and Z directions, see also, see also Paragraph 47), and a first plurality of passages (Paragraphs 7, 9, 33, and 41: The layers comprise passages that are either fluidically connected or fluidically independent),
A second layer (712a) comprising a second length extending in a sinusoidal shape in the first direction and a second width extending in a sinusoidal shape in the second direction (Annotated Figures 7-8: The second layer has sinusoidal shape in X, Y, and Z directions, see also, see also Paragraph 47), and a second plurality of passages (Paragraphs 7, 9, 33, and 41: The layers comprise passages that are either fluidically connected or fluidically independent), and
A third layer (710b) comprising a third width extending in a sinusoidal shape in the first direction and a third length extending in a sinusoidal shape in the second direction (Annotated Figures 7-8: The third layer has sinusoidal shape in X, Y, and Z directions, see also, see also Paragraph 47), and a third plurality of passages (Paragraphs 7, 9, 33, and 41: The layers comprise passages that are either fluidically connected or fluidically independent),
Where the second layer is between the first layer and the third layer (Annotated Figures 7-8, see also Annotated Figure 1 and Figure 2 for illustrative purposes),
Where the first length of the first layer and the third length of the third layer both extend further in the second direction than the second width of the second layer (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes: There is an offset in length/width of the first/third layers with respect to the second layer),
Where the second plurality of passages are fluidically isolated from the first plurality of passages and the third plurality of passages (Paragraphs 7, 9, 33, and 41: The respective layers comprise passages that are either fluidically connected or fluidically independent), and
While Manzo further discloses that the first layer and the third layer each comprises (i.e. defines) an overhang (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes: The offset of the length/width of the first/third layers defines overhanging portions of the first/third layers), Manzo does not explicitly teach or disclose that the overhang of the first layer and third layers each comprise at least one of the respective plurality of passages.
Simpelaar teaches a heat exchanger, comprising: a first layer defining at least one first passage (Annotated Figure 2, see also Figure 1 and Col. 2, line 59 to Col. 3, line 2), a second layer defining at least one second passage (Annotated Figure 2, see also Figure 1 and Col. 2, line 59 to Col. 3, line 2), and a third layer defining at least one third passage (Annotated Figure 2, see also Figure 1 and Col. 2, line 59 to Col. 3, line 2), where the first layer and the third layer each comprises (i.e. defines) an overhang (Annotated Figure 2), where the overhang of the first layer comprises at least one of the first plurality of passages (Annotated Figure 2), and where the overhang of the third layer comprises at least one of the third plurality of passages (Annotated Figure 2).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first and third overhangs as disclosed by Manzo to comprise at least one flow passage as taught by Simpelaar to improve heat exchanger heat transfer efficiency by increasing a volume of the heat exchanger utilized to exchange heat between first and second fluids.
Regarding claim 14, Manzo discloses a heat exchanger as discussed above, where the overhang of the first layer and the overhang of the third layer each comprises:
A base [that is] even with an edge of the second layer (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes: The first and second layers are continuous with each other), where the base end comprises a first amplitude (Annotated Figure 8: The base defines a sinusoidal shape having a first amplitude), and
A distal end (Annotated Figure 8, see also Annotated Figure 1 and Figure 2 for illustrative purposes) opposite the base end, where the distal end comprises a second amplitude (Annotated Figure 8: The distal end defines a sinusoidal shape having a second amplitude).
Regarding claim 16, Manzo discloses a heat exchanger as discussed above, where the first amplitude of the base and the second amplitude of the distal end are equal (Annotated Figure 8: The first and second amplitudes are substantially equal).

Claims 2, 3, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo (US 2018/0187984) and Simpelaar (US 2,959,400), and further in view of Concialdi et al. (US 2018/0334952).
Regarding claims 2, 3, 6, and 13, Manzo discloses a heat exchanger as discussed above.  While (claim 6) Manzo discloses that the second layer comprises a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (Annotated Figure 8 and Figure 7: The second layer has sinusoidal shape in X, Y, and Z directions, see also Annotated Figure 1 and Figure 2 for illustrative purposes), Manzo does not explicitly teach or disclose that the second length of the second layer extends further in the first direction than the first width of the first layer and the third width of the third layer such that the second layer comprises an overhang.
Concialdi et al. teaches a heat exchanger, comprising: A first layer comprising a first width extending in a first direction and a first length extending in a second direction (Annotated Figure 2), a second layer comprising a second length extending in the first direction and a second width extending in the second direction (Annotated Figure 2), and, a third layer comprising a third width extending in the first direction and a third length extending in the second direction (Annotated Figure 2), where the second layer is between the first layer and the third layer (Annotated Figure 2), where the first length of the first layer and the third length of the third layer both extend further in the second direction than the second width of the second layer (Annotated Figure 2 and Paragraph 36, see also Figures 3-5 for illustrative purposes: The first and third layers include overhangs 130 and 136 that extend beyond the second width of the second layer), where the first layer and the third layer each comprises an overhang (i.e. 130, 136), where (claims 2 and 13) the second length of the second layer extends further in the first direction than the first width of the first layer and the third width of the third layer (Annotated Figure 2 and Paragraph 36, see also Figures 3-5 for illustrative purposes: The second layer also comprises overhangs -i.e. 130, 136- where the overhangs extend beyond the second width of the first and third layers), and where the second layer comprises an overhang (Paragraph 36: The second layer also comprises overhangs i.e. 130, 136), where (claim 3) the second layer further comprises at least one passage (e.g. 122) extending in the second direction from an edge of the second layer through an opposite edge of the second layer (Annotated Figure 2), where the overhang of the first layer and the overhang of the third layer is configured to direct an airflow into the at least one passage (Annotated Figure 2).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first, second, and third layer as disclosed by Manzo with overhangs in view of the teachings of Concialdi et al. to improve heat exchanger operating efficiency by minimizing a degree of turbulence at inlets and outlets of the heat exchanger for first and second heat exchanger fluids (i.e. reducing pressure drop across the heat exchanger).
Note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “where the overhang of the first layer and the overhang of the third layer is configured to direct an airflow into the at least one passage” (claim 3) constitutes a functional limitation, there being no differentiating structure recited.


    PNG
    media_image5.png
    285
    582
    media_image5.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Manzo (US 2018/0187984) and Simpelaar (US 2,959,400), and further in view of Chatel et al. (US 7,059,397).
Regarding claim 10, Manzo discloses a heat exchanger as discussed above, further comprising: a first surface extending from the base end to the distal end (Annotated Figure 8) and a second surface extending from the base end to the distal end (Annotated Figure 8), where the first surface and the second surface meet at the distal end (Annotated Figure 8).  While Manzo discloses the first surface and the second surface as each sinusoidal wave shaped (Annotated Figure 8), Manzo does not explicitly teach or disclose a triangular wave shape.
Chatel et al. teaches a heat exchanger, comprising: a heat exchanger structure (8), where the exchanger structure defines a triangular wave shape (Col. 2, lines 27-55: The heat exchanger structure has a wave shape that is either sinusoidal, triangular or square).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first surface and the second surface as disclosed by Manzo with triangular wave shape as taught by Chatel et al. to reduce manufacturing costs by configuring surfaces of the heat exchanger in the form of flat surfaces as opposed to complex curved surfaces.  Note: A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Manzo (US 2018/0187984), Simpelaar (US 2,959,400), and Concialdi et al. (US 2018/0334952), and further in view of Eguchi et al. (US 2010/0163209).
Regarding claim 15, Manzo discloses a heat exchanger as discussed above.  While Manzo discloses the first amplitude of the base and the second amplitude of the distal end are equal (Annotated Figure 8: The first and second amplitudes are substantially equal), Manzo does not explicitly teach or disclose the first amplitude of the base is greater than the second amplitude of the distal end.
Eguchi et al. (Figure 5) teaches an airflow guiding structure (27), comprising: a base (See portion of 27 having height H22) having a first amplitude (Figure 5), and a distal end (See portion of 27 having height H21) having a second amplitude (Figure 5), where the first amplitude of the base is greater than the second amplitude of the distal end (Figure 5).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the first amplitude as greater than the second amplitude as disclosed by Manzo in light of the teachings of Eguchi et al. to improve heat exchanger operating efficiency and reduce noise due to airflow by minimizing a degree of turbulence at inlets and outlets of the heat exchanger (i.e. reducing pressure drop across the heat exchanger) (Paragraphs 7-10 of Eguchi et al.).

Response to Arguments
Regarding the arguments on page 9, lines 1-6:
Applicant’s amendment overcomes the drawings objections of record.
Regarding the statements on page 9, lines 7-16:
Applicant’s statements regarding the amended application are noted.
Regarding the arguments on page 9, line 17 to page 11, line 2:
Applicant alleges that Manzo does not teach or disclose claims 1 and 12 as amended.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 11, lines 3-9:
Applicant alleges that claims 4, 5, 7-9, and 11 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.
Regarding the arguments on page 11, line 10 to page 12, line 2:
Applicant alleges that claims 2, 3, 6, 10, 13, and 15 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they are moot in view of new grounds of rejection as necessitated by applicant’s amendment.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0254896 discloses a heat exchanger.
US 9,222,731 discloses a heat exchanger.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763